DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the emitted light pulses” and “the modulating voltages” lacks proper antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishizawa et al. (U.S. Patent 4,651,015).
Regarding claims 1, 2, 11, 15, 16, Nishizawa et al. disclose (Figs.) a pixel element comprising: a semiconductor substrate (1, 2) of a first or second conductivity type, the semiconductor substrate having a front side and a backside, wherein the semiconductor substrate is configured to be exposed to a flux of photons (18), and to convert the flux of photons to first and second conductivity-type mobile charges; a first primary charge-collection node (3) of a first conductivity-type semiconductor material (n), arranged on the front side of the semiconductor substrate; at least one peripheral node (4-2) of a second conductivity-type semiconductor material (p), arranged on the front side of the semiconductor substrate, wherein the at least one peripheral node at least partially surrounds the first primary charge-collection node; a circuitry (11, 16, 14, 15, 31, 32, 33) directly connected to the first primary charge-collection node and to the at least one peripheral node, wherein the circuitry comprises: a first switch (11) to connect and disconnect a first reset voltage (15) to/from the first primary charge-collection node; means to provide a peripheral node voltage (31, 32, 33) to the at least one peripheral node; and a first measurement means (17 output) to measure an amount of the first conductivity-type mobile charges collected by the first primary charge-collection node; a backside conductive layer (9) arranged on the backside of the semiconductor substrate, configured to collect and conduct the second conductivity-type mobile charges, and configured to be electrically connected to a bias voltage (ground); and a first modulating node (4-1) of the second conductivity-type semiconductor material (p), wherein the first modulating node is: arranged on the front side of the semiconductor substrate;3 at least partially surrounded by the first primary charge-collection node, which first primary charge-collection node is arranged to provide electrical isolation between the first modulating node and the at least one peripheral node; and electrically connected to a first modulating voltage source (phiG), which first modulating voltage source is independent of the peripheral node voltage.  Nishizawa further disclose a second primary charge-collection node (second instance of 3) and a matrix and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa.
Regarding claims 4, 5, Nishizawa discloses the claimed invention as set forth above.  Nishizawa also discloses (col. 2, lines 21-24; col. 3, lines 34-36) a high resistivity substrate less than 1e16 atoms/cm3.  Nishizawa does not specifically disclose the substrate being at most 1e14 atoms/cm3 or 5e13 atoms/cm3 as claimed.  However, choosing a particular concentration would require only routine skill in the art to obtain a desired result.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to choose the claimed concentration in the apparatus of Nishizawa to obtain a desired resistivity as known and predictable.
Regarding claim 6, Nishizawa discloses the claimed invention as set forth above.  Nishizawa does not specifically disclose backside illumination.  However, backside illumination is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to choose backside illumination in the apparatus of Nishizawa to obtain a desired sensitivity as known and predictable.
Allowable Subject Matter
Claims 7-10 are allowed.
Claims 3, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878